

117 HR 1478 IH: Vital Standardization of Thoughtful Administrative Techniques and Statistics Act of 2021
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1478IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Taylor (for himself, Ms. Castor of Florida, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to enter into an agreement with the National Academy of Medicine under which the National Academy agrees to conduct a one-year study assessing the effectiveness of current vital statistics reporting and data sharing between State, local, Tribal, and Federal agencies, and for other purposes.1.Short titleThis Act may be cited as the Vital Standardization of Thoughtful Administrative Techniques and Statistics Act of 2021 or the Vital STATS Act of 2021. 2.Study on effectiveness of vital statistics reporting(a)In generalThe Secretary of Health and Human Services shall enter into an agreement with the National Academy of Medicine under which the National Academy agrees to conduct a one-year study assessing the effectiveness of current vital statistics reporting and data sharing between State, local, Tribal, and Federal agencies and the degree to which there is divergence between State, local, Tribal, and Federal vital statistics reporting.(b)ReportThe agreement entered into under subsection (a) shall require the National Academy of Medicine to, not later 1 year after the date on which the agreement is entered into, to submit to Congress a report containing the findings of the study conducted pursuant to such subsection. Such report shall include recommendations with respect to—(1)coordination and standardization of State, local, Tribal, and Federal vital statistics reporting methods, including the efficiency, effectiveness, and transparency of such reporting; and(2)the feasibility of setting national standards for death reporting and collecting vital statistics.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000, to remain available until expended. 